Citation Nr: 0936272	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  06-06 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1950 to November 1953 and from February 1954 to 
November 1970.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a February 2005 rating 
decision by the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO) that granted service connection for 
bilateral hearing loss, rated 0 percent, effective July 16, 
2004 (the date of the claim).  In January 2009 this matter 
was remanded for further development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

It is not shown that at any time during the appeal period the 
Veteran's hearing acuity was worse than Level I in the right 
ear or Level IV in the left ear.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.85, Tables VI, VIA, VII, Diagnostic Code (Code) 
6100, 4.86 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

This appeal is from the initial rating assigned with a grant 
of service connection.  The statutory scheme contemplates 
that once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
statutory notice has served its purpose, and its application 
is no longer required because the claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  A January 2006 statement of the case (SOC), and 
April 2007 and June 2009 supplemental SOCs provided notice on 
the "downstream" issue of an increased initial rating, and 
readjudicated the matter after the Veteran had opportunity to 
respond.  He has not alleged that he is prejudiced by a 
notice defect.  See Goodwin v. Peake, 22. Vet. App. 128 
(2008). 

Regarding VA's duty to assist, all available pertinent 
medical evidence identified by the Veteran has been obtained.  
He was afforded VA audiological evaluations in November 2004, 
January 2005, March 2007 and (pursuant to the January 2009 
Board remand) in April 2009.  VA's duty to assist him in this 
matter is met.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With respect to ratings for hearing loss disability, the 
Rating Schedule provides a table for ratings purposes (Table 
VI) to determine a Roman numeral designation (I through XI) 
for hearing impairment, based on testing (by a state-licensed 
audiologist) including puretone thresholds and speech 
discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  
Where there is an exceptional pattern of hearing impairment 
(as defined in 38 C.F.R. § 4.86) the rating may be solely on 
puretone threshold testing.  Table VII is used to determine 
the rating assigned by combining the Roman numeral 
designations for hearing impairment of each ear.

Ratings for hearing impairment are derived by the mechanical 
application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where the rating involves the initial rating assigned with 
the grant of service connection, the entire period is to be 
considered on appeal, and separate ratings may be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Here, the 
current noncompensable rating assigned for the Veteran's 
bilateral hearing loss encompasses the greatest level of 
hearing impairment shown at any time during the appeal 
period, and "staged ratings" are not warranted.

The Veteran's claim seeking service connection for hearing 
loss was received in July 2004.  

On November 2004 VA audiologic evaluation puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
30
50
60
LEFT
5
10
50
70
70

The average puretone thresholds were 38 decibels, in the 
right ear and 50 decibels, in the left ear.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in right ear and 84 percent in the left ear.

On January 2005 VA audiologic evaluation puretone thresholds, 
in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
30
45
55
LEFT
5
10
50
70
70

The average puretone thresholds were 35 decibels, in the 
right ear and 50 decibels, in the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in right ear and 80 percent in the left ear.

On March 2007 VA audiologic evaluation puretone thresholds, 
in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
30
40
50
LEFT
5
10
50
60
60

The average puretone thresholds were 33 decibels, in the 
right ear and 45 decibels, in the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in each ear.

On April 2009 VA audiologic evaluation puretone thresholds, 
in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
40
50
60
LEFT
10
15
50
65
65

The average puretone thresholds were 41 decibels, in the 
right ear and 49 decibels, in the left ear.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in each ear.

In essence, the pertinent record consists of the four reports 
of VA audiometry described above, in November 2004, January 
2005, and March 2007 and in April 2009.  Under 38 C.F.R. 
§ 4.85, Table VI, the findings in November 2004 correlate to 
Level I hearing in the right ear and Level II hearing in the 
left ear; in January 2005 the findings correlate to Level I 
in the right ear and Level IV in the left ear; in March 2007 
and April 2009 the findings correlate to Level I hearing in 
each ear.  Under Table VII, such hearing acuity warrants a 0 
percent rating under Code 6100.  An exceptional pattern of 
hearing impairment (as defined in 38 C.F.R. § 4.86), which 
would warrant rating under the alternate criteria of Table 
VIA, was not found on any of the examinations.

As is noted above, the rating of hearing loss disability 
involves a mechanical application of the rating schedule to 
numeric designations assigned to official audiometry results.  
Here, there is no official audiometry during the appeal 
period showing hearing acuity worse than Level I in the right 
ear or worse than Level IV in the left ear; as 38 C.F.R. 
§ 4.85, Table VII provides for a 0 percent rating for such 
hearing acuity, a compensable rating for the hearing loss 
disability is clearly not warranted.  Significantly, each 
examiner noted that the Veteran had excellent word 
recognition ability, which would contraindicate that the 
hearing loss causes substantial functional impairment.

The Board has considered whether this matter should be 
referred for consideration of an extraschedular rating.  As 
the degree of hearing impairment objectively shown is 
entirely encompassed by the schedular rating assigned, and 
there is no suggestion of impairment that is not recognized, 
the schedular criteria are not inadequate.  Consequently, 
referral of this case for extraschedular consideration is not 
necessary.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 
vet. App. 111 (2008). 


ORDER

A compensable rating for bilateral hearing loss disability is 
denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


